Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Kit specie along with the unit dose (i.e. product claims) is maintained. 

Claims
Claims 1-30 are canceled. Claims 31-47 are pending and under examination. 
The amendment filed on 03/10/2021 in response to the Non-Final office Action of 10/27/2020 is acknowledged and has been entered.

Priority
The present application is a continuation of U.S. Patent Appl. Ser. No. 16/018,931, filed June 26, 2018, which is a divisional of U.S. Patent Appl. Ser. No. 14/893,381, filed November 23, 2015, national phase of PCT/US14/39319, filed May 23, 2014, which claims priority benefit of Provisional Appl. No. 61/827,091, filed May 24, 2013. The effective date is May 24, 2013. 

Action Summary
The information disclosure statement (IDS) submitted on 03/14/2019, 07/22/2019, & 11/01/2019 has been considered by the examiner.


Claim Rejections - 35 USC § 112
Claim 31-46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claim amendment. 
Claims 31-46 rejected under 35 U.S.C. 103 as being un-patentable over Wong et al. (US7,906,136 B2) cited in the IDS filed on 03/14/2019 in view of Wood et al. (WO2013/036309 A2) cited as Wong-WO in the IDS filed on 03/14/2019 and Shukla et al. (US6,960,346 B2) cited in the IDS filed on 03/14/2019, and Vezina et al., ARVO Anuual Meeting Abstract, April 2011 are maintained, but revisited and modified in light the claim amendment.
Claims 31-46 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-11 of U.S. Patent No. 10,028,965 in view of Shukla et al. (US6,960,346 B2) are withdrawn in light of page 11 of Applicant’s argument dated 03/10/2021.   
Claims 31-46 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-11 of U.S. Patent No. 10,028,965 in view of Shukla et al. (US6,960,346 B2) are maintained. However, it is noted that Applicant requests the correct U.S. patent No. as the U.S. Patent No. 10,028,965 is incorrect. The correct U.S. patent No. is 10/159,683, which is a continuation of the instant Application. As such, Applicant is clearly aware of the teaching presented in said Double patenting rejection. 


Response to Amendment
Declaration by Vernon G, Wong M.D. under 37 CFR 1.130 filed on 03/10/2021 is sufficient to overcome the rejection of claims 31-47. However, the rejection has not been overcome based on the fact that Shukla et al. provide the other motivation to select acetyl triethyl citrate from the genus of triesters of O-acetyl citric acid. The removal of the WO2013/036309A2 does not render the 103 rejection moot. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-47 are rejected under 35 U.S.C. 103 as being un-patentable over Wong et al. (US7,906,136 B2) cited in the IDS filed on 03/14/2019 in view of Shukla et al. (US6,960,346 B2) cited in the IDS filed on 03/14/2019, and Vezina et al., ARVO Anuual Meeting Abstract, April 2011. 
Wong et al. teaches a pharmaceutical composition formulated for intraocular injection for the sustained release of an active agent comprising: at least one excipient selected from the group consisting of benzyl benzoate, ethyl benzoate, n-propyl benzoate, isopropyl benzoate, n-butyl benzoate and isobutyl benzoate; wherein the amount of the excipient is sufficient to dissolve, disperse, emulsify, or suspend the entire amount of the active agent in the composition, and wherein the concentration of excipient in the composition is higher than the concentration of any other constituent in the composition; wherein the composition releases the active agent for a period of at least about 60 days; and wherein the composition is a unit dosage formulation of about 5 µL to about 100 µL that can be injected through a 20 gauge or smaller size syringe needle into the subconjunctiva, periocular space, retrobulbar in the orbit, episclera, intracomea, intrasclera, anterior chamber, anterior segment, posterior chamber, posterior segment, vitreous cavity, subretinal space, suprachorodial segment or intraretinal area of the eye, such that upon initial injection said pharmaceutical composition maintains its monolithic integrity, see claim 1. Moreover, Wong et al. teaches the active in the composition is an anti-inflammatory agent selected from the group consisting of selected from the group consisting of 21-acetoxy-pregnenolone, alclometasone, algestone, amcinonide, beclomethasone, betamethasone, budesonide, chloroprednisone, clobetasol, clobetasone, clocortolone, cloprednol, corticosterone, cortisone, cortivazol, deflazacort, desonide, desoximetasone, dexamethasone, dexamethasone 21-acetate, dexamethasone 21-phosphate di-Na salt, diflorasone, diflucortolone, difluprednate, enoxolone, fluazacort, flucloronide, flumethasone, flunisolide, fluocinolone acetonide, fluocinonide, fluocortin butyl, fluocortolone, fluorometholone, fluperolone acetate, fluprednidene acetate, fluprednisolone, flurandrenolide, fluticasone propionate, formocortal, halcinonide, halobetasol propionate, halometasone, halopredone acetate, hydrocortamate, hydrocortisone, loteprednol etabonate, mazipredone, medrysone, meprednisone, methylprednisolone, mometasone furoate, paramethasone, prednicarbate, prednisolone, prednisolone 25-diethylamino-acetate, prednisolone sodium phosphate, prednisone, prednival, prednylidene, rimexolone, tixocortol, triamcinolone, triamcinolone acetonide, triamcinolone benetonide, and triamcinolone hexacetonide, see claim 3. Wong also teaches the formulation comprising an active agent at a concentration from about 5% to about 50% and the a biodegradable polymer or biocompatible polymer excipient at a concentration of at least 5%, see col. 2, lines 40-44.The formulation is amenable to injection through 20 gauge to 30 gauge needles in 10 mg to 100 mg aliquots into the vitreous chamber of the eye to provide sustained release of therapeutic levels of 2-ABA or its ester for periods of 10 days to one year, see col. 26, lines 28-32. A particular preference is given to the excipient being benzyl benzoate and the active agent being 20% dexamethasone, see claim 4 and Example 10. The 20% dexamethasone in benzyl benzoate would entail 20% dexamethasone and 80% benzyl benzoate. Wong et al. further the biocompatible, biodegradable excipient may be tocopherol isomers and/or their esters; tocotrienols and/or their esters; benzyl alcohol; benzyl benzoate; those dibenzoate esters of poly(oxyethylene) diols having low water solubility; dimethyl sulfone; poly(oxypropylene) diols having low water solubility; the mono, di, and triesters of O-acetyl citric acid with C1-C10 straight and branched chain aliphatic alcohols; and liquid and semisolid polycarbonate oligomers, see col. 2, lines 45-53. Lastly, Wong et al. teaches dexamethasone or triamcinolone acetonide is released into the vitreous of the eye in an amount ranging from about 20 µg/ml to less than about 1.0 µg/ml over a period of about sixty to about ninety days, see col. 2, lines 55-64.
Wong et al. does not teach triethyl acetyl citrate in combination with dexamethasone. In addition, Wong et al. does not teach a kit comprising instructions comprising dose loading and dose delivery.
Shukla et al. teaches vehicles for delivery of biologically active substances. In particular, the invention pertains to compositions containing biologically active substances for administration to humans and animals or for application to the environment, see Abstract. Moreover Shukla et al. teaches a kit for treatment or prevention of a medical condition. the kit the surface of the eye, see Col. 11, lines 1-7. Moreover, the preferred CAS (citric acid ester) is ATEC acetyl triethyl citrate, see Table 1 and can be used at a concentration greater than 50% w/w, see claim 76. 
Vezina et al. teaches numerous reports have shown 2 µL to be safe. For compounds with lower solubility, 5 µL may be a lower risk volume if injected deeper into the vitreous until potential adverse retinal effects are characterized at higher dose volumes, see Abstract.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select dexamethasone in combination with acetyl triethyl citrate and a volume injection of 5 µL and in amount that contemplate the claimed amount to give Applicant’s claimed invention. One would have been motivated by the fact that Wong et al.  have shown 2 µL to be safe. For compounds with lower solubility, 5 µL may be a lower risk volume if injected deeper into the vitreous until potential adverse retinal effects are characterized at higher dose volumes, see Abstract. One would reasonably expect the combination of dexamethasone and acetyl triethyl citrate in the overlapping claimed amount in an injectable or syringeable volume of 5 µL can be effective for treating eye diseases or disorders with success. 
It would be further obvious to include kit instructions such as loading and delivery dose  or list of items in with the kit composition, such that one is informed of the usage, storage protocol and administration regimens. Please note, with respect of the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture. See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable. In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful 
Thus, the instant claims are prima facie obvious over the teachings of the prior art.
Regarding the recitations “wherein said unit dosage form releases the dexamethasone for at least 3 days, as measured in saline solution under infinite sink conditions” as in instant claim 32“, wherein said unit dosage form releases the dexamethasone for at least 3 days, as measured in saline solution under infinite sink conditions” as in instant claims 33, “wherein said unit dosage form releases said dexamethasone for no more than 35 days as measured in saline solution under infinite sink conditions.” as in instant claim 34,  and “for administration of the formulation …. Injecting into the anterior segment of the eye to treat inflammation after surgery”, as in instant claims 41-43, it is pointed out that these are the properties/result of the unit dosage form/kit on administration. Since collective teachings of the cited references in 
	Applicant’s argument and response to Applicant’s argument
Applicant argument with respect to Wong-WO does not qualify as prior art under AIA  102(a) as per the Declaration by Wong is persuasive. However, the Examiner contends that the removal of Wong does not render the rejection moot because the motivation to select ATEC is still provided by Shukla et al. The basis for the rejection contains two parts. One is provided by the teaching of Wong which is now disqualified as prior art and the other one is provided by Shukla et al. which is still remained. 
Applicant argues that Wong discloses an enormous number of possible drug delivery composition comprising a lists of active agents, lists of possible excipients and a range of possible volume. None of the disclosure of Wong guides one of skill in the art towards selecting trietyl acetyl citrate. In response, the Examiner finds Applicant’s argument not persuasive. MPEP 2144.08 (II) (4)(b) states “If the prior art reference expressly teaches a particular reason to select the claimed species or subgenus, Office personnel should point out the express disclosure and explain why it would have been obvious to one of ordinary skill in the art to select the claimed invention. An express teaching may be based on a statement in the prior art reference such as an art recognized equivalence. For example, see Merck & Co. v. Biocraft Labs., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989).” In the present case, Wong may well poly(oxypropylene) diols having low water solubility; the mono, di, and triesters of O-acetyl citric acid with C1-C10 straight and branched chain aliphatic alcohols; and liquid and semisolid polycarbonate oligomers, see col. 2, lines 45-53. The express teaching in col. 2, lines 45-53 shows that benzyl benzoate and triethyl, tripropyl, and tributyl esters of O-acetyl citrate (see col. 12, lines 5-18) as an art recognized biocompatible/biodegradable excipient equivalence. Therefore, according the MPEP 2144.08 (II) (4)(b), Wong clearly provides the motivation to substitute benzyl benzoate with triethyl acetyl citrate. Furthermore, Wong does not specifically teach the claimed volume, i.e. about 1 µL to about 12 µL, Wong teaches the about 5 µL to about 100 µL, see claim 1. The motivation to select about 1 µL to about 12 µL is provided by Vezina et al. 
Applicant argues that the preferences of a composition comprising 20% dexamethasone and 80% benzyl benzoate in Wong weighs against replacing benzyl benzoate with triethyl acetyl citrate, the inactive ingredient required by the claim. In addition, the excipient concentration required to sustained release of an active varies from excipient to excipient, so a concentration of 80% for benzyl benzoate is not interchangeable with a concentration of 80% for triethyl acetyl citrate. In response, the Examiner finds Applicant’s argument not persuasive. Specifically,  
With respect to the argument that the excipient concentration required to sustained release of an active varies from excipient to excipient, so a concentration of 80% for benzyl benzoate is not interchangeable with a concentration of 80% for triethyl acetyl citrate is not persuasive as this argument appears to be attorney’s argument without probative value or objective evidence. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
Applicant argues that like Wong, Shukla discloses an enormous number of possible drug delivery compositions that include a biologically active substance, such as a drug, one or more citric acid esters or citric acid ethers, and may include additional inactive ingredients. Many of In response, the Examiner finds Applicant’s argument not persuasive. While Shukla discloses a number of possible biologically active substance, such as a drug, one or more citric acid esters or citric acid ethers, Shukla clearly provides evidence that triethyl acetyl citrate is one of the preferred citric acid ester, which results in a sustained release formulation with OTC, see Fig. 2 and Example 1. Therefore, a person of ordinary skill in the art would reasonably expect any one of the citric acid esters or citric acid ethers or combinations thereof to be expected to release the BAC in sustained release manner with success. Lastly, since Shukla teaches the preferred CAS (citric acid ester) is ATEC acetyl triethyl citrate, see Table 1 and can be used at a concentration greater than 50% w/w, see claim 76. The rejection is not based on selecting any one of the drug substances and the excipient/matrix taught by Shukla. The rejection is based on the fact that Shukla teaches a vehicle (matrix or excipient) that can dissolve, disperse, emulsify or suspend one or more biologically active substances wherein said vehicle can release the BAC in sustained release manner and wherein one of the preferred vehicle is ATEC.  one would reasonably expect replacing benzyl benzoate with triethyl acetyl citrate to give a formulation having an effective sustained release profile for the purpose disclosed in Wong with success.  
Applicant argues that Vezina certainly does not provide a reason to combine dexamethasone with acetyl triethyl citrate in the concentrations required by the instant claims. In response, while Vezina does not provide a provide a reason to combine dexamethasone with acetyl triethyl citrate in the concentrations required by the instant claims, Vezina does clearly . 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Lastly, Applicant’s argument appears to relate to the fact that large number of options disclosed in Wong and Shukla and the fact that the lack of teaching, suggestion or motivation, there is no support for a conclusion one of ordinary skill in the art would have selected the particular elements required by the claimed dosage form and kit out of the many options disclosed in the references and then would have combined these elements in the way in which they are combined in the claims. In response, the Examiner finds Applicant’s argument not persuasive. MPEP 2144.08 (II) (4)(b) states “Consider the Express Teachings. If the prior art reference expressly teaches a particular reason to select the claimed species or subgenus, Office personnel should point out the express disclosure and explain why it would have been obvious to one of ordinary skill in the art to select the claimed invention. An express teaching may be based on a statement in the prior art reference such as an art recognized equivalence. For example, see Merck & Co. v. Biocraft Labs., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989) (holding claims directed to diuretic compositions comprising a specific mixture of amiloride and hydrochlorothiazide were obvious over a prior art reference expressly teaching that amiloride was a pyrazinoylguanidine which could be coadministered with potassium excreting diuretic agents, including hydrochlorothiazide which was a named example, to  have shown 2 µL to be safe. For compounds with lower solubility, 5 µL may be a lower risk volume if injected deeper into the vitreous until potential adverse retinal effects are characterized at higher dose volumes, see Abstract.  Therefore, the cited reference in combination clearly obvious the instant claimed invention. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-47 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of U.S. Patent No. 10,159,931. Although the claims at issue are not identical, they are not patentably distinct from each other.
 U.S. Patent No. is 10/159,683, which is a continuation of 14/893,381. The content/teaching below comes from U.S. Patent No. 10/159,683, which is clearly Applicant’s own patent. 
The U.S. patent claims teach a kit for the treatment of inflammation in the eye comprising: a vial containing a formulation consisting essentially of dexamethasone and triethyl acetyl citrate, wherein the w/w ratio of the dexamethasone:triethyl acetyl citrate is selected from the group consisting of about 6:94, about 9:91, and about 12:88; 
an injection syringe;
 a needle; 
a cannula;
 a dose loading guide; and
 a dose delivery guide., see claim 1, wherein the dose loading guide is designed to load a dose of about 5 µL, see claim 3. Moreover, the U.S. patent claims teach a unit dosage form consisting essentially of about 4 µL to about 6 µL of a composition consisting essentially of about 9% (w/w) dexamethasone and about 91% (w/w) triethyl acetyl citrate, see claim 7.
The U.S. patent claims anticipate the instant claims.  
Regarding the recitations “wherein said unit dosage form releases the dexamethasone for at least 3 days, as measured in saline solution under infinite sink conditions” as in instant claim 32“, wherein said unit dosage form releases the dexamethasone for at least 3 days, as measured in saline solution under infinite sink conditions” as in instant claims 33, “wherein said unit dosage form releases said dexamethasone for no more than 35 days as measured in saline solution under infinite sink conditions.” as in instant claim 34,  and “for administration of the 

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628